Citation Nr: 0604713	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-09 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the right shoulder, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION
 
The veteran served on active duty from December 1971 to 
January 1975.

This appeal was the subject of an August 2000 Board of 
Veterans' Appeals (Board) decision, which denied the 
veteran's appeal as not well grounded.  The veteran appealed 
to the Court of Appeals for Veterans' Claims (Court), which 
remanded the appeal to the Board for consideration and 
application of the November 2000 Veterans Claims Assistance 
Act (VCAA).  To comply with the VCAA, the Board remanded the 
appeal twice, in October 2003 and again in September 2004 for 
further evidentiary and procedural development.  Such 
development has been accomplished and the appeal is once 
again before the Board for further review. 


FINDINGS OF FACT

1.  Basal cell carcinoma was not manifest during service or 
within one year following service.

2.  The veteran does not have a skin disease which has been 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

3.  No service in Vietnam is corroborated by the service 
department.

4.  The evidence of record does not support any other medical 
nexus between the veteran's period of service and the 
subsequent development of basal cell carcinoma.


CONCLUSIONS OF LAW

1.  Service connection for basal cell carcinoma is not 
warranted as directly incurred during service and may not be 
presumed to have been incurred during service or otherwise 
related to service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Basal cell carcinoma may not be presumed to have been 
caused by exposure to herbicides in Vietnam.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was informed of the evidence 
necessary to substantiate his claim, of his and the VA's 
respective responsibilities to identify and obtain such 
evidence, and he was requested to submit any evidence 
supporting his claim to the VA in a letter dated in September 
2004, prior to the most recent RO adjudication rendered in 
his claim.  He was informed of the laws and regulations 
governing his claims as well as the substance of the 
regulations implementing the VCAA in the Statement of the 
Case provided in September 2002.  

Although this notice was provided after the initial decision 
on the claim, the Board holds that the defect was remedied in 
this case because the veteran was provided with a meaningful 
opportunity to participate in his claim by VA after he 
received the notice.  Along with the information contained in 
the September 2004 letter, he was invited to submit 
additional evidence and argument in support of his claim and 
provided with a defined period of time in which to do so.  
After this notice was provided, the RO readjudicated his 
claim in a July 2005 Supplemental Statement of the Case.  
Thus, the Board concludes that timing error has been rendered 
harmless by the subsequent remedial actions taken.  Mayfield, 
supra; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that the RO has obtained copies of the 
veteran's service personnel records and has contacted the 
National Personnel Records Center to verify any service in 
Vietnam.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained 
prior to an appellate decision on his claims.  

During a hearing at the RO in 1995, the veteran testified 
that a private dermatologist felt that a skin disorder could 
have been chloracne.  He did not recall the name of the 
dermatologist, however.  He was informed during the hearing 
itself, in the August 2000 Board decision, and again in the 
September 2004 letter, that the VA cannot assist him in 
obtaining such records without some information from him 
identifying the physician in question.

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.

The Board notes that the veteran had made contentions in the 
past about his records having been filed in another veteran's 
claims file and also about his father's records having been 
filed in his own claims file.  Upon review of his file, we 
observe no evidence of misfiled records at present.  All the 
records in the veteran's file pertain to him and there is no 
indication of any missing records.  Thus, the Board concludes 
that any discrepancies were resolved prior to the transfer of 
the claims file to the Board.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.
 
When a chronic disease such as a malignant tumor becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records are negative for any 
diagnosis of skin cancer, skin growths, and for symptoms 
indicative of basal cell carcinoma.  There is no expert 
medical opinion indicating that the bsal cell carcinoma, 
first shown many years after service, is etiologically 
related to any incident of service.  Thus, service connection 
for basal cell carcinoma on a direct basis is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's post-service medical records are likewise 
negative for a diagnosis of skin cancer and for symptoms 
indicative of any malignant skin tumor within one year 
following service.  Thus, incurrence during service may not 
be presumed and service connection for basal cell carcinoma 
as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In fact, review of 
all the medical records available for review in the veteran's 
claims file, reflects that the veteran's earliest diagnosis 
of possible skin cancer occurred in 1986, more than ten years 
following his discharge from service.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  These regulations also stipulate the diseases, 
including chloracne and soft-tissue sarcoma, for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet. App. 164 (1999).  Evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in Section 3.309 will be any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgement will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d).

The diseases which have been defined by regulation as subject 
to the legal presumption of causation by exposure to 
herbicide agents in Vietnam include chloracne or other 
acneform disease consistent with chloracne.  They also 
include soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  "Soft-
tissue sarcoma" is further defined as including the 
following list of particular tumors:  Adult fibrosarcoma, 
Dermatofibrosarcoma protuberans, Malignant fibrous 
histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, 
Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), Proliferating (systemic) 
angioendotheliomatosis, Malignant glomus tumor, Malignant 
hemangiopericytoma, Synovial sarcoma (malignant synovioma), 
Malignant giant cell tumor of tendon sheath, Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, Malignant 
mesenchymoma, Malignant granular cell tumor, Alveolar soft 
part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of 
tendons and aponeuroses, Extraskeletal Ewing's sarcoma, 
Congenital and infantile fibrosarcoma, and Malignant 
ganglioneuroma.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  According to the Agent Orange Act, 
National Academy of Sciences (NAS) was selected to review and 
evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the Federal Government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that if the Secretary determines 
that a presumption of service connection is not warranted, 
the Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination.  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions.  

The Secretary of the VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted. 
Moreover, the Secretary determined based upon scientific 
review that a presumption of service connection based on 
exposure to herbicides used in Vietnam should not be extended 
to skin cancer, including malignant melanoma, basal cell 
carcinoma and squamous cell carcinoma.  See Notice, 59 Fed. 
Reg. 341- 346 (1994); 61 Fed. Reg. 57,586-57,589 (1996); 64 
Fed. Reg. 59,232-59,243 (1999); Notice 68 Fed. Reg. 27,630-
27,641 (2003).

The veteran asserts that basal cell carcinoma is 
presumptively due to exposure to herbicides in Vietnam.  
During the September 1995 hearing on appeal at the RO, he 
explained that his temporary duty assignments were classified 
and that he was not told what the destination was.  He 
asserts that he spent 15 days in Vietnam during service, but 
does not provide any further details to support his 
assertion.  

Review of the evidence of record confirms that although the 
veteran served in the Pacific theater during the Vietnam era, 
he was stationed in Japan and in the Philippines during the 
course of his military duty.  Review of his DD214, Report of 
Separation from Active Duty, reflects that the veteran spent 
one year and ten months of active duty on foreign soil.  Of 
this time, fifteen days were spend in either Indochina or 
Korea.  Further details of his service are found in his 
service personnel records.  These records do not reflect 
periods of classified temporary duty, as reported by the 
veteran.  In fact, according to his personnel records, he was 
not given a security clearance and no security investigation 
was initiated during his time in service.  There is no 
indication that he was sent to Vietnam in these records.  
Absent any other corroboration, the notation on his DD214 is 
not conclusive evidence of service in Vietnam as the pre-
printed form specifies EITHER Indochina OR Korea.  Review of 
the veteran's service medical records reveals numerous 
entries from two air bases in Japan and also from facilities 
in the United States, but no entries created in Vietnam or 
otherwise referring to any temporary duty assignments.

The RO contacted the National Personnel Records Center 
requesting verification of the veteran's claim that he had 
served in Vietnam.  According to the responses,  the National 
Personnel Records Center found "no evidence in this 
veteran's file to substantiate any service in the Republic of 
Vietnam."  
 
In adjudicating entitlement to VA benefits, the VA is bound 
by the certification from the service department regarding 
the nature of the veteran's service.  38 C.F.R. § 3.203; 
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  In this case, the veteran 
was given the opportunity to submit other evidence 
documenting his claimed service; however he has not provided 
any convincing evidence to contradict his service medical and 
personnel records.  

The veteran additionally asserts exposure to Agent Orange 
outside of Vietnam, during the course of his duties involving 
fuel systems maintenance.  When he was stationed in Japan, he 
asserts that he had to work in the areas where chemical 
defoliants were stored and that he was responsible for 
maintaining the tanks in which the chemicals were stored and 
for cleaning the empty tanks.  He claims that he used the 
defoliants to kill weeds around pump houses, storage tanks 
and pipeline equipment outside.  On one occasion, he states 
he touched a spray head on the wing of a Caribou spray plane 
with a screwdriver extension and was drenched with liquid 
that ran out of the spray head.

That the veteran was a liquid fuels systems maintenance 
specialist during his period of service is documented in his 
personnel records.  Whether he worked with herbicide 
defoliants during service is not documented, however.  One of 
his service personnel records reflects that he had an 
assignment of cleaning several bulk storage tanks, but that 
because the veteran became nervous upon entering the tanks 
and could not get enough air, he was assigned to lesser jobs 
outside the tanks.  While his assertions of having sprayed 
weed-killer around outdoor storage areas and of having been 
drenched with liquid from a spray head are not implausible, 
absent any corroboration of these stories, the Board cannot 
accept them as substantiating the veteran's claim of exposure 
to herbicides outside of Vietnam.  

Thus, the evidence tending to show that the veteran did not 
have service in Vietnam must be accepted as conclusive under 
Duro, supra.  The evidence pertaining to whether he was 
actually exposed to herbicides outside of Vietnam is not 
persuasive, as it is consists largely of uncorroborated 
statements by the veteran.    However, these two factors are 
not dispositive of his claim.  The dispositive element is the 
nature of the veteran's claimed disability.  

As explained above, basal cell carcinoma is not one of the 
diseases for which a presumption of causation by exposure to 
herbicides has been established.  In fact, based upon review 
of scientific studies, the Secretary has determined that no 
presumption of service connection based on exposure to 
herbicides should be extended to skin cancer, including basal 
cell carcinoma.  Thus, even if we were to stipulate that the 
veteran was exposed to herbicides during his period of 
service, inside or outside of Vietnam, because the National 
Academy of Sciences has identified no correlation between 
herbicides and basal cell carcinoma and because the Secretary 
of VA has determined that a presumption of service connection 
based on exposure to herbicides used in Vietnam should not be 
extended to basal cell carcinoma, service connection cannot 
be granted on this basis.  

A veteran may however, establish service connection for a 
disease or disability resulting from herbicide exposure with 
proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  In the case of a disability which is 
not presumed under law to have been caused by exposure to 
herbicides, however, proof of actual exposure to herbicides 
during service in Vietnam is also required.  McCartt, supra.  
As discussed above, the veteran's assertions of such exposure 
are not conclusive.  However, in this case, there is no 
scientific or medical evidence showing the veteran's basal 
cell carcinoma, which first appeared many years after active 
duty, was caused by Agent Orange exposure during Vietnam 
service.  The veteran himself, as a layman, is not competent 
to offer an opinion as to medical causation See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the veteran's assertion that he served briefly in 
Vietnam is not corroborated, he does not have a disease which 
is presumed under law to have resulted from exposure to 
herbicides, and he may not be presumed to have been exposed 
to herbicides.  Thus, he cannot benefit from the legal 
presumption involving such exposure.  38 C.F.R. §§ 3.307, 
3.309.  Furthermore, the record does not show a medical nexus 
between herbicide exposure and the basal cell carcinoma, as 
required to sustain such a claim under the provisions of 
Combee, supra.  Thus, service connection on this basis not 
warranted either.

The veteran also asserts that he was required to spend the 
bulk of his three years of service time outdoors in the sun, 
which he believes contributed to his subsequent basal cell 
carcinoma.  Again, the veteran has only provided his own 
assertions in support of this claim.  As he is not a medical 
professional, he lacks competency to provide an authoritative 
opinion on this matter.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for basal cell carcinoma of the 
right shoulder and his appeal must be denied.





ORDER

Service connection for basal cell carcinoma of the right 
shoulder is denied.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


